DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 has been considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 06/08/2022. Claims 4-9 cancelled by the applicant  Claims 1-3 and 10-11 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/08/2022, with respect to claim 1 have been fully considered and are persuasive.   Specifically, it was shown that the primary reference did not contain the formula being claimed by the applicant. Moreover, the formula was not general composition thus the 112 rejection was in error. The rejections of claims 1-3 and 10-11 are hereby withdrawn.

Allowable Subject Matter
Claims 1-3 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest  a phosphor powder “wherein in a case where an internal quantum efficiency after the phosphor powder is held at 600° C. for 1 hour in an air atmosphere is defined as P1 and an internal quantum efficiency after the phosphor powder is held at 700° C. for 1 hour in an air atmosphere is defined as P2, P1 is equal to or more than 70% and (P1−P2)/P1×100 is equal to or less than 2.8%” in combination with other features of the present claimed invention.
Regarding claims 2-3 and 10-11, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879